IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CHARLES D. SAMPLE,                           : No. 119 EM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COURT OF COMMON PLEAS OF                     :
PHILADELPHIA COUNTY (CCP),                   :
                                             :
                    Respondent               :


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of December, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Writ of Mandamas [sic] to Compel” is DENIED.